—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 9, 1997, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years and 7 years, respectively, unanimously affirmed.
The trial court’s denial of defendant’s motion for a mistrial based on a witness’s inadvertent references to an uncharged crime was a proper exercise of discretion (see, People v Ortiz, 54 NY2d 288, 292), in light of the absence of bad faith on the part of the prosecutor, the striking of references to the uncharged crimes and the delivery of curative instructions (see, People v Ortiz, 216 AD2d 164, lv denied 86 NY2d 799).
Defendant’s ineffective assistance of counsel claim is unsupported by the record (see, People v Baldi, 54 NY2d 137, 146-147). Defendant’s counsel made appropriate pretrial motions that resulted in the granting of a suppression hearing, received *282a favorable Molineux ruling, vigorously cross-examined the People’s witnesses both at the suppression hearings and at trial, and, in the face of overwhelming evidence, offered a consistent defense that defendant was misidentified. Concur— Rosenberger, J. P., Mazzarelli, Wallach and Saxe, JJ.